DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-16, in the reply filed on 17 May 2022 is acknowledged.
Claims 17-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2022.

Status of Claims
Claims 35-181 are canceled.
Claims 1-34 are pending.
Claims 17-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-16 are rejected.
Claims 1, 7-8, 10, and 13-16 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/351,056, filed 16 June 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 16 June 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 Dec. 2018 and 24 Aug. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings received 14 Dec. 2018 are objected to because:
Figures 1A-1C, 2A-2C, 3A-D, 4A-B, 5A-C, 6, 7A-E, 8, 9A-E, 10A-B, 11, 12, 13, 14A-B, 15A-C, 16, 17, 18A-B, 19A-D, 20A-C, 21, 22A-E, and 23 fail to comply with 37 CFR 1.84(u)(1) because view numbers must be preceded by the abbreviation "FIG."; accordingly, each of the figures should be relabeled to be “FIG. 1A”, “FIG. 1B”,……and “FIG. 23”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the specification received 14 Dec. 2018 and the substitute specification filed 22 Nov. 2019 have been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at para. [00183]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
the abstract is 18 words, which is not in the range of 50 to 150 words in length; and
the abstract includes phrases which can be implied, including “The present disclosure provides…” in line 1. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7-8, 10, and 13-16 are objected to because of the following informalities:  
Claim 1 recites “…wherein calculating the PEL comprises:….c) computing and analyzing a PEL…”. To increase clarity that step c) serves to compute the PEL already recited in the wherein clause, claim 1 should be amended to recite “….c) computing and analyzing the PEL…”.
Claim 1 recites “b)…has the number of parameters growing slower than geometrically in the number of methylation sites inside the region”. To use proper language and increase clarity that the number of parameters growth with another number (rather than in), the claim should be amended to recite “b)…has the number of parameters growing slower than geometrically with the number of methylation sites inside the region”.
Claim 1 recites “…c)…within the genomic region and/or its subregions and/or merged super-regions…”, which is a grammatical error and should include commas separating each element of the list, and only “and/or” after the penultimate member of the list to recite “…within the genomic region, its subregions, and/or merged super-regions…”.
Claim 7 recites “…wherein the joint probability distribution of a genomic region…”. To use consistent language with that of claim 1, from which claim 7 depends, and increase clarity, claim 7 should be amended to recite “…wherein the corresponding joint probability distribution…”.
Claim 8 recites “…comparing the PEL or its associated joint probability distribution…” To use consistent language with that of claim 1, from which claim 8 depends, and increase clarity, claim 8 should be amended to recite “…comparing the PEL or the corresponding joint probability distribution…”.
Claim 10 recites “…wherein analyzing the PEL further comprises quantifying the methylation level within genomic subregions”. To increase clarity that the subregions are of the genomic region for which the PEL is analyzed in claim 1, claim 10 should be amended to recite “…within genomic subregions of the genomic region”.
Claim 13 recites “…S(lN) is the set of all methylation states…”, which is a typographical error and should recite “…S(NI) is the set…” as recited in the equation for PL(l) and in Applicant’s specification at para. [0068].
Claim 14 recites “…analyzing the joint probability distribution…”. To use consistent language with that of claim 1, from which claim 14 depends, and increase clarity, claim 14 should be amended to recite “…analyzing the corresponding joint probability distribution…”.
Claim 15 recites “…consisting of genes, gene promoters…., imprinting control regions (ICRs), ENREF 29 ENREF 27 and transcription factor binding sites”, which includes a grammatical error and should include commas between “ENREF 29” and “ENREF 27”, and between “ENREF 27” and “transcription factor binding sites”, such that the claim recites “…imprinting control regions (ICRs), ENREF 29, ENREF 27, and transcription factor binding sites”.
Claim 16 recites “The method of claim 1, comprising acquiring methylation data…”. To increase clarity, claim 16 should be amended to recite “…acquiring the methylation data…”, to clarify that the methylation data of claim 16 refers to the methylation data recited in claim 1.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “an epigenetic potential energy landscape (PEL)”. Accordingly, “PEL” is interpreted to refer to an epigenetic potential energy landscape, rather than any potential energy landscape. Furthermore, a “potential energy landscape”, or potential energy surface, is understood by one of ordinary skill in the art to refer to a surface that defines the energy of a system as a function of one or more coordinates. Accordingly, an “epigenetic potential energy landscape” is interpreted to refer to a surface that defines the energy of a system as a function of one or more coordinates, using or based on epigenetic data. 
Claim 1 recites “…an epigenetic potential energy landscape (PEL), or the corresponding joint probability distribution…”. Based on the plain meaning of the word “corresponding” which means having or participating in the same relationship, such as kind, degree, position, correspondence, or function, and in light of Applicant’s specification at para. [0060]-[0061], a joint probability distribution corresponding to a PEL is interpreted to refer to a joint probability distribution that has or participates in a same relationship with the PEL (e.g. a joint probability distribution computed from the PEL, or used to compute the PEL). 
Claim 1 recites “…computing and analyzing a PEL…within the genomic region…and/or merged super-regions…”. The merged super-regions are interpreted to refer to the genomic region merged with other genomic region(s).
Claim 3 recites “…wherein the PEL is defined by VX(x) =….-logPX(x)…”. The term “logPX(x)” is interpreted to refer to the natural logarithm in light of Applicant’s specification at para. [0060] and claim 7, which derive PX(x) from the equation of VX(x) and disclose PX(x) is calculated based on exp(-VX(x)).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A method for performing epigenetic analysis comprising calculating an epigenetic potential energy landscape (PEL), or the corresponding joint probability distribution, or a genomic region…, wherein calculating the PEL comprises: a)…; b)…; and c) computing and analyzing a PEL, or the corresponding joint probability distribution…”. Accordingly, claim 1 further limits the step of calculating an epigenetic potential energy landscape (PEL) by performing steps a)-c), while step c) requires computing and analyzing a PEL or the corresponding joint probability distribution. Accordingly, it’s unclear if the wherein clause “wherein calculating the PEL comprises…”, is intended to further limit only the step of calculating a PEL, such that steps a)-c) are not required in embodiments of the claim that only calculate the corresponding joint probability distribution of the PEL, or if the wherein clause is intending to further limit the calculating the epigenetic potential energy landscape (PEL) and the corresponding joint probability distribution, as suggested by step c) in the claim. As such, the metes and bounds of the claim are unclear. For purpose of examination, the wherein clause is interpreted to further limit both steps of computing the PEL or the corresponding joint probability distribution. To overcome the rejection, the claim can be amended to recite “…wherein calculating the PEL or the corresponding joint probability distribution comprises:….”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…calculating an epigenetic potential energy landscape (PEL), or the corresponding joint probability distribution…” in lines 2-3. There is insufficient antecedent basis for “the corresponding joint probability distribution” in the claim because, while inherent components of elements recited have antecedent basis in the recitation of the components themselves (see MPEP 2173.05(e)), a particular joint probability distribution is not inherent in “an epigenetic potential energy landscape”. As such, it’s unclear what corresponding joint probability distribution, “the corresponding joint probability distribution” is intended to refer to. To overcome the rejection, the claim can be amended to recite “…calculating an epigenetic potential energy landscape (PEL), or a corresponding joint probability distribution…”; for purpose of examination, the claim will be interpreted accordingly.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…b) analyzing the methylation status within a genomic region…”. There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite “a methylation status”. Accordingly, it’s unclear what methylation status “the methylation status” within a genomic region is intended to refer to; for example, it’s unclear if “the methylation status” is intended to refer to a methylation status of a particular loci within the genomic region, or a methylation status of all the loci within the genomic region. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “…b) analyzing a methylation status within a genomic region…”. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A method for performing epigenetic analysis comprising calculating an epigenetic potential energy landscape (PEL)…of a genomic region…, wherein calculating the PEL comprises: …b) analyzing the methylation status within a genomic region by fitting…; c) computing and analyzing a PEL…within the genomic region…”. It’s unclear if “the genomic region” recited in step c) of the claim is intended to refer to the genomic region for which the methylation status was analyzed in step b), if the “genomic region” recited in step c) is intended to refer to the genomic region for which the PEL is calculated in the first limitation of the claim, or if “the genomic region” is intended to refer to both the genomic region recited in the first limitation of the claim and step b), such that the genomic regions are the same. As such, the metes and bounds of the claim are unclear. For purpose of examination, the genomic regions in the first limitation of the claim, step b), and step c) are interpreted to refer to the same genomic region. To overcome the rejection, the claim can be amended to recite “A method for performing epigenetic analysis comprising calculating an epigenetic potential energy landscape (PEL)…of a genomic region…, wherein calculating the PEL comprises: …b) analyzing the methylation status within the genomic region by fitting…; c) computing and analyzing a PEL…within the genomic region…”. 
Claim 1 is indefinite for recitation of “A method of performing epigenetic analysis comprising calculating an epigenetic potential energy landscape (PEL)…of a genomic region within one or more genomic samples, wherein calculating the PEL comprises: a) partitioning…; b) analyzing the methylation status within a genomic region…; and c) computing…a PEL, or corresponding joint probability distribution, within the genomic region…”. It’s unclear if the PEL or corresponding joint probability distribution computed in step c) of the claim is intended to be required to be computed/calculated at least based on the analyzed methylation status in step b) of the claim, given claim 1 recites that the step of calculating an epigenetic potential energy landscape (PEL) or corresponding joint probability distribution in lines 3-4 comprises performing the step of b) analyzing the methylation status, or if the PEL or corresponding joint probability distribution can be computed using any type of epigenetic data (e.g. histone modifications, or methylation data other than that derived in step b), as suggested by step c) of the claim. If Applicant intends for the PEL or joint probability distribution computed in step c) to not be required to utilize the methylation status analyzed within the genomic region of step b), it’s further unclear in what way analyzing the methylation status is part of the step of calculating the epigenetic potential energy landscape (PEL) or joint probability distribution recited in lines 2-4 of the claim. As such, the metes and bounds of the claim are unclear. For purpose of examination, the step of computing and analyzing the PEL or the joint probability distribution in step c) is interpreted to utilize the analyzed methylation status in step b), as suggested by Applicant’s specification at para. [0059]-[0061] and dependent claim 3. Dependent claims 2 and 8-16 are rejected for the same reasons discussed above for claim 1. It is noted that dependent claims 3-7 serve to clarify that the PEL and joint probability distribution are based on the modeled methylation sites in the genomic region of step b), as interpreted above. 
Claim 2 is indefinite for recitation of “….each discrete genomic region is about 3000 base pairs in length and the subregions are about 150 base pairs in length”. The term “about” in claim 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it’s unclear what range of lengths each discrete genomic region and what range of lengths each subregion is intended to be. For purpose of examination, the claim is interpreted to mean that each discrete genomic region is 3000 base pairs in length and subregions are 150 base pairs in length. 
Claims 3, 7, and 13, and claims dependent therefrom, are indefinite for recitation of “…PX(x) is the joint probability of the random variable X, representing the methylation state of the modeled methylation sites, taking a value x within the genomic region”. Claim 1, from which claims 3, 7, and 13 depend, recites “the methylation status within a genomic region” and “…the methylation states at individual methylation sites”. First, it’s unclear if “the methylation state of the modeled methylation sites” is intended to refer to the determined methylation status within the genomic region of claim 1, or if “the methylation state of the modeled methylation sites” is intended to refer to individual methylation states of each of the methylation sites. If Applicant intends for the methylation state to refer to the individual methylation state of the methylation sites, given claim 1 recites multiple methylation states corresponding to the modeled methylation sites, it’s unclear if the methylation state is intended to refer to each of the methylation states or a single methylation state of the methylation states; if the methylation state is intended to refer to a single methylation state, it’s further unclear which methylation state of the modeled methylation sites “the methylation state” represented by the random variable X, recited in claim 3 is intended to refer to. Furthermore, if X is intended to represent all of the methylation states of the modeled methylation sites, it’s further unclear if X is intended to take the same value “x” for the genomic region (e.g. for all of the modeled methylation sites”, or if X can take a value “x” that differs depending on the modeled methylation site within the genomic region. As such, the metes and bounds of the claim are unclear. It is noted that Applicant’s specification at para. [0060], which discusses the recited equation, discloses that that the random vector X is an N-dimensional binary vector that takes the value 0 or 1 depending on whether or not the nth CpG site is unmethylated or methylated. Accordingly, the random variable X is interpreted to represent the methylation states of the modeled methylation sites, and takes a value x corresponding to a particular methylation site within the genomic region; this interpretation is supported by claim 7, which involves computing the joint probability distribution using Px(x). 
Claim 4 is indefinite for recitation of “…wherein the PEL is calculated as follows: VX--(x) = …an(2x…) - …(cn(2x…), wherein:…{a1,…,aN} and {c2,…,cn} are parameters of the model”. It’s unclear if claim 4 intends to require that an and cn -are parameters of the above recited equation for VX(x), or if claim 4 intends to require that an and cn -are parameters of “The Model” recited in claim 1, from which claim 4 ultimately depends, used to analyze the methylation status within the genomic region. As such, the metes and bounds of the claim are unclear. For purpose of examination, the parameters are interpreted to be parameters of “The Model”, as suggested by Applicant’s specification at para. [0061]-[0062]. If Applicant agrees with this interpretation, to overcome the rejection, claim 4 can be amended to recite “…parameters of The Model”. 
Claim 5 is indefinite for recitation of “…wherein the PEL parameters….are specified by an = α + βρn and cn = γ/dn”, because the parameters α, β, and γ are not defined by the claim. As such, the metes and bounds of the parameters an and cn, which are determined using α, β, and γ, are unclear; thus the metes and bounds of the claim are unclear. For purpose of examination, the parameters an and cn are interpreted to be determined based on ρn and dn, respectively. To overcome the rejection, the claim could be amended to recite that the parameters α, β, and γ are estimated from methylation data, as suggested by claim 6.
Claim 7 is indefinite for recitation of “….Z is the partition function…” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 7 depends, does not recite a partition function. Therefore, it’s unclear which partition function, “the partition function” is intended to refer to, and metes and bounds of the claims are unclear. For purpose of examination, claim 7 is interpreted to mean “Z is a partition function computed by a recursive method”. 
Claim 8, and claims dependent therefrom, are indefinite for recitation of “…comparing the PEL or its associated joint probability distribution, calculated for a genomic region of a first genome”. Claim 1, from which claim 8 depends recites “…computing and analyzing a PEL, or its corresponding joint probability distribution, within the genomic region…”. It’s unclear if “the PEL or its associated [corresponding] joint probability, calculated for a genomic region of a first genome” is intended to refer to the PEL or its corresponding joint probability distribution for the genomic region computed in claim 1, given the claim recites “the PEL”, or if claim 8 intends to compare a different PEL or corresponding joint probability distribution that was calculated for a first region of a first genome, that is not required to be “the genomic region” recited in claim 1, to another PEL. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the PEL or its associated joint probability distribution, calculated for a genomic region of a first genome” is interpreted to refer to the computed PEL or corresponding joint probability distribution of claim 1. To overcome the rejection, claim 8 can be amended to recite  “…comparing the PEL or its corresponding joint probability distribution calculated for the genomic region, wherein the genomic region is of a first genome, with another…”. 
Claim 9 is indefinite for recitation of “…wherein PEL comparisons are performed…”. Claim 8, from which claim 9 depends, recites “…comparing the PEL or its associated joint probability distribution…”. It’s unclear if claim 9 is intending to only further limit embodiments of claim 8 that require comparing the PEL of a first genome with that of a second genome, or if claim 9 intends for comparisons of the associated joint probability distribution between the first and second regions to be considered a “PEL comparison”, such that claim 9 also further limits comparisons of the PEL or the associated joint probability distributions. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 9 is interpreted to mean that “PEL and associated joint probability distribution comparisons are performed…”, such that claim 9 further limits the comparisons of the PEL or its associated joint probability distribution.
Claim 9 is indefinite for recitation of “…wherein PEL comparisons are performed for genomic regions across the entire first and second genome”. Claim 8, from which claim 9 depends, only requires performing a comparison of the PEL for a genomic region of a first genome with another PEL for the corresponding genomic region in a second genome. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “wherein” clauses. See MPEP 2111.04 I. In this case, it’s unclear if claim 9 intends to further limit the genomic region of a first genome and the corresponding genomic region for the second region to span the entire first and second genome, or if the claim intends to require that the method further comprises comparing PELs calculated for each genomic region of a first and second genome across the entire first and second genomes. If Applicant intends for the genomic region of the first/second genome to span the entire first/second genome, it’s further unclear if Applicant intends for the broadest reasonable interpretation of a genomic “region” to encompass the entire genome, or if a genomic region is within (e.g. a part of) a genome as would be understood by one of ordinary skill in the art. As such, the metes and bounds of the claim are unclear. Clarification is requested. For purpose of examination, claim 9 is interpreted to mean that the method of claim 8 further comprises, for each genomic region of a plurality of genomic regions spanning the first and second genome, comparing a PEL (or its associated joint probability distribution) calculated for a genomic region of a first genome with a PEL (or its associated joint probability distribution) calculated for the corresponding genomic region of a second genome. 
Claim 14, and claims dependent therefrom, are indefinite for recitation of “..further comprising annotating genomic features by analyzing…derivative summaries that overlap said genomic features”. It’s unclear what data or information is intended to be included within the metes and bounds of “derivative summaries that overlap said genomic features”; first, it’s unclear is meant by “derivative summaries”, including what the derivatives are intended to be derived from and what information would qualify as “summaries” of a derivative. In addition, Applicant’s specification does not serve to clarify what is meant by the term “derivative summaries”. Furthermore, it’s unclear what embodiments of “derivative summaries” would be included within the metes and bounds of “derivative summaries that overlap said genomic features”. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, the embodiment of claim 14 that only requires “further comprising annotating genomic features by analyzing the joint probability distribution” will be used. Clarification is requested.
Claim 15 is indefinite for recitation of “…the genomic features are selected from the group consisting of….ENREF 29 ENREF 27…”. It’s unclear what genomic features are intended to be encompassed within the metes and bounds of “ENREF 29” and “ENREF 27”, and Applicant’s specification does not serve to clarify the metes and bounds of the term. As such, the metes and bounds of the bounds of the claim are unclear. Clarification is requested. For purpose of examination, the genomic features will be interpreted to be selected from “genes…., imprinting control regions (ICRs), and transcription factor binding sites”.
Claim 15 is indefinite for recitation of “….wherein the genomic features are selected from…entropy blocks (EBs)…”. It’s unclear what embodiments of genomic features fall within the metes and bounds of “entropy blocks”. Applicant’s specification at para. [00218] defines entropy blocks (EBs) to be genomic blocks of consistently low or high NME (normalized methylation entropy values), and at para. [0077] that normalized methylation entropy values can take any value between 0 and 1, 1 representing a perfectly ordered and 0 representing fully disordered state. However, Applicant’s specification does not serve to clarify what normalized methylation values would be considered “high” or “low”, such that one of ordinary skill in the art could ascertain which genomic blocks have consistently “high” or “low” normalized entropy scores; for example, it’s unclear if a normalized entropy score above 0.6 or 0.9 is intended to be “high”, such that a genomic block with normalized entropy scores above 0.6 or 0.9 would be considered an “entropy block”. As such, the metes and bounds of the claim are unclear. For purpose of examination, entropy blocks are interpreted to refer to genomic blocks with NME values above or below 0.5 across the genomic block. Clarification is requested.
Claim 16 is indefinite for recitation of “….acquiring methylation data from one or more techniques selected from the group consisting of whole genome bisulfite DNA sequencing…., insertion tagged sequencing, or other related methods”. It’s unclear what methods would fall within the metes and bounds of “other related methods”, given the claim does not set forth in what way the methods are required to be related. As such, one of ordinary skill in the art cannot ascertain the metes and bounds of which methods are “related” to the recited techniques in the claim for acquiring the methylation data. For example, it’s unclear if the “other related methods” are required to generate methylation data using some form of sequencing, similar (i.e. related) to the other methods recited in the claim, or if “other related methods” can include any method of acquiring methylation data, given all the methods would be related in that they acquire methylation data. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, “other related methods” is interpreted to mean any wet-lab method that acquires methylation data.
Claim 16 is indefinite for recitation of “…GemCode sequencing” lines 4-5. Claim 16 contains the trademark/trade name “GemCode”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a method of sequencing and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for performing epigenetic analysis. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
calculating an epigenetic potential energy landscape (PEL), or the corresponding joint probability distribution, of a genomic region within one or more genomic samples, wherein calculating the PEL comprises:
a) partitioning a genome into discrete genomic regions;
b) analyzing the methylation status within a genomic region by fitting a parametric statistical model (The Model) to methylation data that takes into account dependence among the methylation states at individual methylation sites and has the number of parameters growing slower than geometrically in [with] the number of methylation sites inside the region; and
c) computing and analyzing a PEL, or the corresponding joint probability distribution, within the genomic regions and/or its subregions and/or merged super-regions, thereby performing epigenetic analysis.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, calculating a PEL or corresponding joint probability distribution by performing steps a)-c) recite a mental process for the following reasons. Partitioning a genome into discrete genomic regions involves analyzing a genome and, for example, dividing the genome into 3 segments, which can be practically performed in the mind. Furthermore, fitting a parametric statistical model that takes into account dependence among the methylation states at individual methylation sites (e.g. at two methylation sites) with a number of parameters that grows slower than geometrically with the number of methylation sites inside the region amounts to a statistical analysis of a plurality of methylation sites within a genomic region (e.g. any size subset of a genome), which can be practically performed in the mind aided with pen and paper. Last, computing and analyzing a potential energy landscape, or the corresponding joint probability distribution within the genomic region involves performing calculations utilizing the methylation state of methylation sites (e.g. 0 or 1) within the genomic region, such as addition, multiplication and subtraction as disclosed in Applicants’ specification at para. [0061] to determine energies associated with each state of the system (e.g. each methylation pattern), such that the limitation can be practically performed in the mind. Therefore, the limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Furthermore, the limitations of fitting a parametric statistical model to methylation data to analyze the methylation status within a genomic region and computing a potential energy landscape or the corresponding joint probability of a genomic region, subregions, or super-regions further recite a mathematical concept. First, fitting a parametric statistical model to methylation data amounts to a textual equivalent to performing mathematical calculations, which requires iteratively calculating outputs of the statistical model and minimizing an error function (e.g. performing subtraction) between the predicted and observed data to estimate model parameters. Similarly, the step of computing a potential energy landscape requires calculating an energy for each state in a topological space and computing a joint probability distribution requires calculating joint probabilities, and thus these limitations also amount to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I. 
Dependent claims 2-15 further recite an abstract idea. Dependent claim 2 further recites the mental process of partitioning the genome into discrete genomic regions of 3000 base pairs, with subregions of 150 base pairs. Dependent claims 3-4 further recite the mental process and mathematical concept of computing the PEL by the recited equation for VX, the PEL of the genomic region. Dependent claim 5 further defines the parameters used in the model for calculating the PEL in claim 4, and thus also recites the mathematical concept and mental process recited in claim 4. Dependent claim 6 further recites the mental process and mathematical concept of estimating the parameters α, β, and γ from the methylation data using a maximum-likelihood approach. Dependent claim 7 further recites the mental process and mathematical concept of computing the corresponding joint probability distribution using the recited equation for PX(x). Dependent claim 8 further recites the mental process of comparing the PEL or its corresponding joint probability distribution for a genomic region of a first genome to a PEL or its corresponding joint probability distribution for the corresponding genomic region of a second genome. Dependent claim 9 further recites the mental process of performing the comparisons of claim 8 for each region across the entire first and second genome. Dependent claim 10 further recites the mental process of quantifying the methylation level within genomic subregions (e.g. analyzing a number of sites that are methylated). Dependent claim 11 further recites the mental process and mathematical concept of quantifying the methylation level of a genomic subregion using the equation for L, the methylation level within a genomic subregion. Dependent claim 12 further recites the mental process and mathematical concept of calculating a probability distribution for the methylation level within a genomic subregion. Dependent claim 13 further recites the mental process and mathematical concept of calculating the probability distribution of the methylation level using the recited equation for PL(l). Dependent claim 14-15 further recites the mental process of annotating genomic features selected from the group recited in claim 15 (e.g. genes, gene promoters, introns), by analyzing the joint probability distribution. Therefore, claims 1-16 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 16 includes:
acquiring methylation data from one or more techniques selected from the group consisting of whole genome bisulfite DNA sequencing, PCR-targeted bisulfite DNA sequencing, capture bisulfite sequencing, nanopore- based sequencing, single molecule real-time sequencing, bisulfite pyrosequencing, GemCode sequencing, 454 sequencing, insertion tagged sequencing, or other related methods.
The additional element of acquiring methylation data using one of the recited techniques only serves to collect methylation information for use by the abstract idea (e.g. in the parametric statistical model), and thus amounts to insignificant extra-solution activity, which is not sufficient to integrate a recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-16 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 1-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 16 includes:
acquiring methylation data from one or more techniques selected from the group consisting of whole genome bisulfite DNA sequencing, PCR-targeted bisulfite DNA sequencing, capture bisulfite sequencing, nanopore- based sequencing, single molecule real-time sequencing, bisulfite pyrosequencing, GemCode sequencing, 454 sequencing, insertion tagged sequencing, or other related methods.
Acquiring methylation data using whole genome bisulfite DNA sequencing is well-understood, routine, and conventional. This position is supported by Shanmuganathan et al. (Conventional and Nanotechniques for DNA Methylation, 2013, The Journal of Molecular Diagnostics, 15(1), pg. 17-26). Shanmaganathan et al. reviews conventional methods for DNA methylation profiling (Abstract), and discloses the conventional techniques include whole-genome bisulfite DNA sequencing (pg. 18, col. 2, para. 3 to pg. 19, col. 1, para. 3).
Therefore, the additional element does not amount to significantly more than the above-identified judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (Systemic Search for Recipes to Generate Induced Pluripotent Stem Cells, 2011, PLoS Computational Biology, 7(12), pg. 1-13);
Pisco et al. (Conceptual Confusion: The Case of Epigenetics, 2016, bioRxiv preprint, pg. 1-51, Pub. Date; 12 May 2016).

Conclusion
No claims are allowed.
Claims 1-16 are free of the art.
Claim 1, and claims dependent therefrom, recite “…calculating an epigenetic potential energy landscape (PEL), or the corresponding joint probability distribution…, wherein calculating the PEL comprises:…b) analyzing the methylation status within a genomic region by fitting a parametric statistical model (The Model) to methylation data that takes into account dependence among the methylation states at individual methylation sites and has the number of parameters growing slower than geometrically [with] the number of methylation sites inside the region; and c) computing and analyzing [the] PEL, or the corresponding joint probability distribution within the genomic region…”. Accordingly, claim 1 involves calculating a PEL or a joint probability distribution corresponding to the PEL by statistically fitting a parametric statistical model to methylation data, taking into account dependencies between methylation sites, and using this methylation data to compute the PEL or the joint probability distribution corresponding to the PEL. The closest prior art of record, Chang et al., discloses a method for computing an epigenetic potential energy landscape that involves calculating probabilities of each cell state (Abstract; Figure 4), wherein the cell states are the joint probability of nodes representing activity levels of genes determined by a statistical model (pg. 2, col. 1, para.  3 to col. 2, para. 4, e.g. each node is a protein, and the probability of a node is how likely the protein is active; pg. 3, col. 1, para. 1 to col. 2, para. 20). Thus Chang et al. discloses calculating a PEL, and even a joint probability distribution corresponding to the PEL; however, the PEL and joint probability distribution of Chang et al. is based on predicted protein activities based on a gene regulatory network, and does not comprise analyzing the methylation status within a genomic region by fitting a parametric statistical model taking into account dependence among methylation states at individual methylation sites within the genomic region, as claimed. 
Similarly, Pisco et al. discloses methods for generating epigenetic potential energy landscapes (pg. 35, para. 3; Figure 4), which includes generating potential energy landscapes representing various epigenetic states, which are based on DNA methylation in addition to histone modifications and non-coding RNA mediated mechanisms (Figure 4, also see description on pg. 45). Pisco et al. discloses several methods to compute the epigenetic potential energy landscape, including modeling the dynamics of gene regulatory systems (pg. 36, para. 3 to pg. 39, para. 1). However, Pisco et al. does not disclose the epigenetic potential energy landscapes are based on methylation data fit into a statistical model that take into account dependence among methylation states of methylation sites within the genomic region, or computing a joint probability distribution that corresponds to such a potential energy landscape (e.g. used to compute the PEL, or computed from the PEL).
It is noted that the above claims were found to be free of the art based on the interpretation of the claims discussed above in the rejection of the claims under 35 U.S.C. 112(b), including how the PEL or corresponding joint probability distribution is calculated/computed. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631